Case 4:19-Cv-008 90 Hae ee LTEe BisTHTeR EN RT Page 1 of 5
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,
Plaintiffs, Case No.: 4:19-cv-00892-HSG
v.
DONALD J. TRUMP, President of the DECLARATION OF

United States, in his official capacity; PATRICK CHRISTINA PATINO HOULE,
M. SHANAHAN, Acting Secretary of Defense, in NETWORK WEAVER, EQUAL
his official capacity; KIRSTJEN M. NIELSEN, VOICE NETWORK

Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

Defendants.

 

 

My name is Christina Patifio Houle and I declare:

1. I am over the age of eighteen, and | am competent to make this declaration. I provide
this declaration based upon my personal knowledge. I would testify to the facts in this declaration
under oath if called upon to do so.

2. I am the Network Weaver for the Rio Grande Valley Equal Voice Network, ‘
coalition of nonprofit organizations in the Rio Grande Valley and the Texas regional anchor for the
Southem Border Communities Coalition (““SBCC”). In addition, I am a member of SBCC’s Steering
Committee, helping to shape SBCC’s priorities and strategies across the southern border. I have
occupied both positions since 2017.

3, The Equal Voice Network was formed a decade ago to advocate for the community-
development needs of families in the region. The Rio Grande Valley is one of the poorest regions in
the United States. It has a number of health and environmental needs, including susceptibility to

1
DECLARATION OF CHRISTINA PATINO HOULE

CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 33 Filed 04/04/19 Page 2 of 5
flooding. It is over 90% Latinx, with several immigrant and mixed-status families. Many of these

families live in colonias, or unincorporated towns.

4. We derive our priorities from the needs of the communities we serve and have six
working groups with our coalition partners: Civic Engagement; Jobs and Economic Security;
Education; Housing; Immigration; and Health Care. The working groups set strategic priorities and
create plans of action, empowering communities to advocate for themselves at the local, state, and
national levels. For example, our housing working group educates low-income communities about
their rights and has empowered them to win basic necessities like street lighting, paved roads, and
garbage collection. Because of the unincorporated status of colonias, advocacy may be onerous and
occur piecemeal. However, we recently engaged communities to win a county-wide drainage bond
to expand infrastructure in Hidalgo County. The Rio Grande Valley is highly susceptible to
flooding, and poor and unincorporated communities in particular often cannot weather high-rain
events. Improved flood-control infrastructure is critical to these communities’ survival.

5. The declaration of a “national emergency” in our communities, the ongoing
construction of a border wall, and the ever-present threat to build a wall without constitutional or
congressional constraint has upended our organization’ s existing plans to serve and advocate for our
communities. We are, in effect, developing an additional arm to the nonprofit, adding an additional
mission component to our limited capacity.

6. Because the nature of our missions is profoundly affected by the new threat posed by
the border wall, both SBCC and the Equal Voice Network must respond to the emergency
declaration. Our communities live, work, and play in lands that are threatened with construction. In
addition to displacing people from their homes, a wall and its underground foundation can make it
difficult or impossible to run electricity or other utilities to communities; it can increase lands”
susceptibility to flooding; and, because walls can be constructed miles inland, communities can be
segregated from the United States. Border-wall construction threatens scarce green space. One of

the first things the communities we work with want is access to a park, and the realities of the

2
DECLARATION OF CHRISTINA PATINO HOULE

CASE NO; 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 33 Filed 04/04/19 Page 3 of 5
development of this region are such that the area near the river, from the state and natural parks to

smaller areas where communities gather and play, is the green space we have.

7. Our organization had previously secured limitations on wall construction that were
critical to our communities and on which we relied. In 2018 I joined SBCC as part of one of
multiple delegations to Washington, D.C. to communicate the impacts of the wall on our
communities to lawmakers. Members of the Equal Voice Network joined two other delegations to
Washington with SBCC in 2018 for the same purpose. The resulting political victory—Congress’s
rejection of the President’s requested billions of dollars—still left some of our communities in
harm's way. But it also limited the amount the Department of Homeland Security could spend on
the border wall, even in the Rio Grande Valley, protected key areas in our communities, and
imposed consultation requirements on certain construction.

8. The President’s declaration of an “emergency” upended any comfort we had from
Congress's appropriation decision. The threats to our communities are constant and credible, and we
have received no assurances. The communities we serve, our coalition partners, the media, city and
elected officials depend on us to provide on-the-ground information and to resist new construction.
My work—previously determined by our working groups, and including advocacy for increased
access to bilingual education, organization of labor-worker cooperatives to fight for wage justice,
and educating communities about the 2020 census—has been frustrated preparing to respond ‘to
stakeholders’ concerns, to identify and resist new, unlawful construction, and to counter the message
about our communities being propagated by the President. I cannot provide the same level of
feedback, oversight, coordination, or management to this work as I have provided in the past, and the
rollout and reach of the work in these programs has been negatively impacted. We have been forced
instead to defend our lands and communities from erasure.

9. We are constantly monitoring, researching, and responding to the “emergency”
declaration and the construction it enables. In our citizenship classes, know-your-rights trainings,

and community meetings, people ask whether there will be an increased military presence, and what

3
DECLARATION OF CHRISTINA PATINO HOULE

CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 33 Filed 04/04/19 Page 4 of 5
the “emergency” and military presence means for their rights. In our monthly housing working

group meetings, the border wall, its location, and its timing are important issues to the communities
we serve and are now standing agenda items. We respond to requests for information from city
officials and chambers of commerce seeking to understand the scope of the “emergency” and what it
means for our communities moving forward. We have devoted our time to remain prepared to
respond to, protect, and educate the communities we serve, a feat that is complicated by a lack of
transparency about the plans for construction. In our experience, notice, if any is given, comes too
late for a meaningful response.

10. In addition, we continue to be forced to devote resources to respond to calls for
information from media, city officials, and other stakeholders regarding the “emergency” and its
impacts on border wall construction throughout Texas. We have granted requests to provide tours to
groups wanting to see the “emergency” and the lands threatened by border-wall construction. The
Equal Voice Network coordinates such tours with its coalition partners on a nearly weekly basis.
Such coordination and tours require significant time. Given the size of the Texas border, travel
alone can consume hours of our staff and partners’ time.

ll. We have also been forced to organize and promote events to resist new construction.
For example, we organized a protest in March 2019 when Secretary Nielsen and members of
Congress were visiting the Rio Grande Valley to see the “emergency.” We planned the event'with
our partners, organized community members, arranged for carpools, prepared press statements, and
coordinated speakers. This work consumed several days for me and for staff from our organizational
partners.

12. We have worked to counter the “national emergency” declaration—its effort to
militarize and wall off our communities—by promoting the truth about our communities. After the
President's declaration, we held an internal discussion as to how best to respond. We determined
that it was necessary to counter its message and goals by uplifting that we are a community that is
safe, that supports migrants, that works well together and supports one another, that is worthy of

4
DECLARATION OF CHRISTINA PATINO HOULE

CASE NO; 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 33 Filed 04/04/19 Page 5 of5
existence, Our communications strategist, Michelle Serrano, created a toolkit for journalists coming

to the region so they report on it in a way that promotes the good work that is coming in the
community, instead of amplifying and reifying the effort to paint and treat us as communities in
crisis. Responding to the emergency has consumed and continues to consume a significant portion
of Michelle's time that would otherwise be spent on our core organizational mission of affirmative
advocacy for the communities we serve.

13, The Equal Voice Network is united by a vision of organizing our constituents into a
local force to create lasting social and political change. A wall is an intervention into our
communities that is the antithesis of what our communities and organizations are working towards,
and the preparation for and reality of construction throughout the borderlands entrenches an
incorrect and damaging narrative about our communities, Our community survival requires
investment, development, and infrastructure, the pursuit of which is frustrated and hindered by the

fireballs being thrown at us by our own government.

I hereby declare under the penalty of perjury pursuant to the laws of the United States that
the above is true and correct to the best of my knowledge.

EXECUTED this ‘7 day of F 2019.

ah a

 

5
DECLARATION OF CHRISTINA PATINO HOULE
CASE NO: 4:19-cv-00892-HSG
